
	

113 HR 4371 IH: To redesignate the Johnson Valley Off-Highway Vehicle Recreation Area in California as the “Johnson Valley National Off-Highway Vehicle Recreation Area”, and for other purposes.
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4371
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Cook introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To redesignate the Johnson Valley Off-Highway Vehicle Recreation Area in California as the Johnson
			 Valley National Off-Highway Vehicle Recreation Area, and for other
			 purposes.
	
	
		1.Redesignation
			(a)RedesignationThe Johnson Valley Off-Highway Vehicle Recreation Area in California is hereby redesignated as the Johnson Valley National Off-Highway Vehicle Recreation Area.
			(b)Conforming amendmentsSubtitle C of title XXIX of the National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66) is amended—
				(1)in section 2942(c)(3), by striking Johnson Valley Off-Highway Vehicle Recreation Area and inserting Johnson Valley National Off-Highway Vehicle Recreation Area; and
				(2)in section 2945—
					(A)in the section heading, by inserting national after valley;
					(B)in subsection (a), by inserting National after Valley in the matter preceding paragraph (1); and
					(C)in subsections (b), (c), and (d), by inserting National after Valley each place it appears.
					(c)Relation to authorized Navy useThe redesignation of the Johnson Valley Off-Highway Vehicle Recreation Area as the Johnson Valley
			 National Off-Highway Vehicle Recreation Area does not alter or interfere
			 with the rights and obligations of the Navy regarding the use of portions
			 of the Recreation Area as provided in subtitle C of title XXIX of the
			 National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66).
			(d)ReferencesAny reference in any law, regulation, document, record, map, or other paper of the United States to
			 the Johnson Valley Off-Highway Vehicle Recreation Area is deemed to be a
			 reference to the Johnson Valley National Off-Highway Vehicle Recreation
			 Area.
			
